22 November 2021DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 22 November 2021.
Claims 1, 14 and 20 have been amended.
No claims have been cancelled.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments



The non-statutory double patenting rejection of Claims 1-20 with Application 16/247,409 is respectfully withdrawn as a Terminal Disclaimer filed on 23 July 2021 has been approved.
The Examiner is in agreement with Applicant’s arguments that the cited art does not teach all the limitations of the claims as amended.

Examiner’s Statement of Reasons for Allowance





Best U.S. References:
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Applicant argues that “Claim 1, as amended, recites “intercepting, directly by a first transaction data management module (TDCMM) of a first POS machine, first POS transaction summary data associated with the first POS machine, wherein the first TDCMM is software installed on the first POS machine and executed by one or more processors of the first POS machine, and the first POS transaction summary is intercepted without using a port of the first POS machine.” Applicant respectfully submits that the cited portions of Hajji have not been shown to teach or to suggest the cited features in amended claim 1.”  The Examiner is in agreement with Applicant’s argument as shown above.  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687